DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0119715 to Gonzalez Molezzi et al. “Molezzi”, in view of U.S. Patent Application Publication No. 2013/0165775 to Assmann et al. “Assmann”, further in view of U.S. Patent Application Publication No. 2012/0236995 to Eusemann et al. “Eusemann”, and further in view of U.S. Patent Application Publication No. 2010/0113887 to Kalafut et al. “Kalafut”.

Regarding claim 1, Molezzi discloses a method for operating an image recording apparatus (“method are provided for determining individualized scan and injection protocols for contrast-enhanced diagnostic imaging”, Abstract; “Once the protocols have been confirmed, the operator can administer the contrast agent at block 50 (manually or automatically) and, after the time delay prescribed in the scan protocol, commence the scan at block 52”, Paragraph 0021) comprising an image data acquisition scanner (“diagnostic imaging system 10 includes scanner hardware 12, Paragraph 0020”; “scanner hardware”, Fig. 1, Ref. 12; scanner can be for example a CT, Paragraph 0023), said method comprising:
with a control computer (“system control”, Fig. 1, Ref. 14 of “workstation associated with a scanner”, Paragraph 0034, or “computer”, Paragraph 0041), operating the data acquisition scanner (“System control 14 therefore includes a scanner control module 24 which operates to provide scanner hardware 12 with scan details, such as scan locations, Scan durations, X-ray intensities, RF pulse sequences, ultrasound intensities, and the like. System control 14 also contains a data acquisition module 22 to receive scan data resulting from a scan”, Paragraph 0020) so as to execute an upcoming image data acquisition during which at least one contrast medium is to be administered (“System control 14 may also control a contrast delivery device 18”, Paragraph 0021; “administer contrast agent”, Fig. 2, Ref, 50; “the system prescribes to an operator a scan and injection protocol to follow…once the protocols have been confirmed, the operator can administer the contrast agent at block 50 (manually or automatically)”, Paragraph 0029) to a patient (“contrast agent administered to the scan subject”, Paragraph 0036);
receiving into said control computer an image recording information item describing said image data acquisition (“the scan information displayed in scan section 68 may be auto-populated upon selection of a scan type 62”, Paragraph 0035; “A scan protocol module of the system control is connected to receive data entered by the user on the user interface and the at least one dynamic scan subject parameter and is programmed to prescribe a scan protocol to optimize contrast enhancement”, Paragraph 0039; wherein the data entered by the user include scan information from the user selected scan type at block 32, See Paragraph 0023), and receiving at least one patient information item describing a property of the patient (“entry of static data for a new scan subject.  This data may include such parameters as subject age, gender, weight, height, and the like”, Paragraph 0023; A scan protocol module of the system control is connected to receive data entered by the user on the user interface and the at least one dynamic scan subject parameter and is programmed to prescribe a scan protocol to optimize contrast enhancement”, Paragraph 0039; received data enter by the user would include the entered static data);
receiving, by said control computer (“Interface 20 is used to allow operators to enter scan Subject or patient information, select scan parameters, control contrast agent administration”, Paragraph 0022), a contrast medium information item, the contrast medium information item describing one or more properties of at least one contrast medium (“contrast injection-related parameters may also be entered at block 38. Such parameters may include the type, concentration, and volume of the contrast agent to be used, the type, concentration, and volume of the timing or tracking bolus to be used, the administration route (oral, intravenous), the administration method (automatic or manual), the needle type and gauge, and the presence or absence of an extravasation patch”, Paragraph 0025);
from said control computer (“system control”, Fig. 1, Ref. 14 of “workstation associated with a scanner”, Paragraph 0034, or “computer”, Paragraph 0041), displaying said administration information item (Pop-up window, Fig. 5; showing “a number of details relating to the contrast injection” including “the number of phases of contrast injection 112, the type of contrast agent 114 for each phase, the desired average rate of flow 116 for each contrast agent, the volume 118 to be used for each phase, the duration 120 of each phase, the saline ratio 122 of each administration, and the length of an injection delay 124”, Paragraph 0037) at a display screen in communication with said control computer (“displayed on a scanner or a workstation associated with a scanner”, Paragraph 0034; it is inherent that in the displaying, there is a display screen in communication with the control computer).
However, Molezzi does not explicitly disclose the contrast medium information item includes describing availability of contrast media for said image data acquisition sequence.
Assmann teaches wherein the contrast medium information item includes describing availability of contrast media for said image data acquisition sequence (generated contrast media K suggestion list generated in step 55, Paragraph 0059, that lists contrast agents that are selectable by the user, Paragraph 0060, which reads on the list being a list of contrast agents available (which is supported by the language of claim 2: “available injection preparation”); the list of contrast agents are also checked to see if the contrast agents are usable in the modality assigned, Paragraph 0054, wherein the modality can be image-generating medical modality such as CT, PET, MR, SPECT, etc., Paragraph 0012).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Molezzi’s invention, wherein the contrast medium information item includes describing availability of contrast media for said image data acquisition sequence, as taught by Assmann, in order to provide a fail-safe method for determining a contrast medium K that is suitable both for the investigation that is to be carried out and for the individual patient (Assmann, Paragraph 0060).  
However, the modifications of Molezzi and Assmann do not disclose in said control computer, determining a set of suitable contrast media based on the image recording information item; in said control computer, for each of the contrast media of the set of suitable contrast media, determining a respective contrast medium quantity based on the at least one patient information item; and in said control computer, determining, based on the image recording information item, and said the at least one patient information item, and the contrast medium information item, a contrast medium administration information item comprising: a contrast medium to be administered to the patient from the set of suitable contrast media, and the respective contrast medium quantity for the contrast medium to be administered to the patient.
Eusemann teaches in said control computer (processing unit 12, See Fig. 1; Paragraph 0012), determining a set of suitable contrast media based on the image recording information item (the system contains a look-up table mapping and mutually associating diagnostic tasks, Fig. 3, Ref. 303, with contrast agent types, Fig. 3, Ref. 305, and specific contrast agent names, Fig. 3, Ref. 307, also see Paragraph 0014; wherein the diagnostic tasks are imaging protocols, or imaging recording information items; the processing unit 12 associates the contrast agent type with an imaging procedure, Paragraph 0011, which reads on a set/type of suitable contrast media based on the image recording information, i.e. the imaging procedure).  Eusemann further teaches in said control computer, for each of the contrast media of the set of suitable contrast media, determining a respective contrast medium quantity (Paragraphs 0011, 0013, 0016 specifically, the controlling unit 12 automatically identifying and providing substantially minimum contrast agent quantity for administration) based on the at least one patient information item (processor 15 of control unit 12 uses information such as patient information in automatically selecting a substantially minimum contrast agent quantity, Paragraph 0016) and in said control computer, determining, based on the image recording information item, and said the at least one patient information item, and the contrast medium information item, a contrast medium administration information item comprising: a contrast medium to be administered to the patient from the set of suitable contrast media (Paragraph 0021, specifically providing contrast agents parameters including a specific contrast agent (Fig. 3, Ref. 307), and the respective contrast medium quantity for the contrast medium to be administered to the patient (identified substantially minimum contrast agent quantity”, Paragraph 0017).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as described by Molezzi and Assmann, to include in said control computer, determining a set of suitable contrast media based on the image recording information item; in said control computer, for each of the contrast media of the set of suitable contrast media, determining a respective contrast medium quantity based on the at least one patient information item; and in said control computer, determining, based on the image recording information item, and said the at least one patient information item, and the contrast medium information item, a contrast medium administration information item comprising: a contrast medium to be administered to the patient from the set of suitable contrast media and the respective contrast medium quantity for the contrast medium to be administered to the patient, as taught by Eusemann, in order to provide a process for automatically and adaptively determining contrast agent parameters for use in administering contrast agent to a patient (Eusemann, Paragraph 0010), based on the imaging procedure being performed (Eusemann, Paragraph 0014) and patient parameters (Eusemann, Paragraph 0016).
However, the modifications of Molezzi, Assmann, and Eusemann do not disclose displaying said administration information item at a display screen, at said point in time.
Kalafut  teaches displaying said administration information item at a display screen, at said point in time (See graphical user interface in lower portion of Fig. 33D, that displays a “Volume to Load” of the contrast agent; “A corresponding graphical user interface for setting forth the adjusted diagnostic protocol is illustrated in the lower portion of FIG.33D”, Paragraph 0199, which corresponds to the second Smart flow User interface block, and corresponds to a point in time that is right before the diagnostic injection block, which is circled in Fig. 33G, which is right before the diagnostic scan block, See. Fig. 33G and Paragraph 0199; this is similar to the instant specification: “The most suitable point in time can occur, for example, directly before the execution of a scan protocol that requires the use of a contrast medium or that achieves better results using a contrast medium”, Page 8 of Specification).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as described by Molezzi, Assmann, and Eusemann, wherein the method includes displaying said administration information item at a display screen, at said point in time, as taught by Kalafut, in order to be able to review the protocol parameters (Kalafut, Paragraph 0199).

Regarding claim 2, the modifications of Molezzi, Assmann, Eusemann, and Kalafut disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Eusemann teaches wherein the contrast medium information item is retrieved from a database accessible by said control computer (the system contains a look-up table mapping and mutually associating diagnostic tasks, Fig. 3, Ref. 303, with contrast agent types, Fig. 3, Ref. 305, and specific contrast agent names, Fig. 3, Ref. 307, also see Paragraph 0014).

Regarding claim 3, the modifications of Molezzi, Assmann, Eusemann, and Kalafut disclose all the features of claim 1 above.
Molezzi further discloses after displaying said contrast medium administration information item at said display screen, receiving a user entry of a confirmation information item in said computer (“When the “Auto-Injector” button 70 is selected, the pop-up window of FIG. 5 is shown. Auto Inject Optimizer window 109 shows a number of details relating to the contrast injection…once an operator is satisfied with the parameters of the Auto Inject Optimizer  window”, Paragraph 0037; See in Fig. 5, “OK” button, which would read as a user entry of a confirmation information item in said computer; “An operator may be given the opportunity to confirm the protocols at block 48”, Paragraph 0029); and upon receiving said confirmation information item (“once the protocols have been confirmed..”, Paragraph 0029), transferring, from said control computer, said contrast medium administration information item to an additional device of said image recording apparatus (“contrast delivery device may be a contrast pump”, Fig. 1, Ref. 18; Paragraph 0021) in communication with said control computer (“System control 14 may also control a contrast delivery device 18”, Paragraph 0021; “system control”, Fig. 1, Ref. 14 of “workstation associated with a scanner”, Paragraph 0034, or “computer”, Paragraph 0041; “the instructions further cause the computer to control a contrast pump to automatically deliver a contrast agent to the patient in accordance with the protocol”, See claim 26; it is inherent that the injection protocol, i.e. contrast medium administration information, is sent from the control computer to the contrast delivery device or contrast pump), said additional device participating in said image data acquisition sequence (“Once the protocols have been confirmed, the operator can administer the contrast agent at block 50 (manually or automatically) and, after the time delay prescribed in the scan protocol, commence the scan at block 52”, Paragraph 0029).

Regarding claim 4, the modifications of Molezzi, Assmann, Eusemann, and Kalafut disclose all the features of claim 3 above.
	Molezzi further discloses after displaying said contrast medium administration information item, allowing the user to make a change entry into said control computer that changes said contrast medium administration information item to a changed contrast medium information item (the pop-up window of FIG. 5 is shown. Auto Inject Optimizer window 109 shows a number of details relating to the contrast injection... an operator is given the opportunity via optimizer window 109 to edit injection parameters such as the number of phases of contrast injection 112, the type of contrast agent 114 for each phase, the desired average rate of flow 116 for each contrast agent, the volume 118 to be used for each phase, the duration 120 of each phase, the saline ratio 122 of each administration, and the length of an injection delay 124, if used”, Paragraph 0037), and thereafter (“Once the protocols have been confirmed, the operator can administer the contrast agent at block 50 (manually or automatically”, Paragraph 0029)  transferring said changed contrast medium information item from said control computer to said additional device (“System control 14 may also control a contrast delivery device 18”, Paragraph 0021; “system control”, Fig. 1, Ref. 14 of “workstation associated with a scanner”, Paragraph 0034, or “computer”, Paragraph 0041; “the instructions further cause the computer to control a contrast pump to automatically deliver a contrast agent to the patient in accordance with the protocol”, See claim 26; it is inherent that the injection protocol, i.e. contrast medium administration information, is sent from the control computer to the contrast delivery device or contrast pump).

Regarding claim 7, the modifications of Molezzi, Assmann, Eusemann, and Kalafut disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Eusemann teaches wherein receiving said image recording information item and said patient information item into said control computer comprises calling said image recording information item or said patient information item from a database accessible by said control computer (processor receives and acquires data identifying a type of imaging procedure and patient information, Paragraph 0016, from repository, wherein the repository are look-up tables that read on a database, Paragraph 0013).  

Regarding claim 8, the modifications of Molezzi, Assmann, Eusemann, and Kalafut disclose all the features of claim 7 above.
	Eusemann further teaches that database (look-up tables, Paragraph 0013) further includes X-ray tube voltage, type of imaging procedure, anatomical regions to be imaged (Paragraph 0013).  This would read on a radiology information system.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as described by Molezzi, Assmann, Eusemann, and Kalafut, wherein said database is a radiology information system, as further taught by Eusemann, in order to further associate the contrast agent administration parameters to the imaging parameters such as the x-ray tube voltage and regions of interest (Eusemann, Paragraph 0013).

Regarding claim 9, the modifications of Molezzi, Assmann, Eusemann, and Kalafut disclose all the features of claim 1 above.
Molezzi discloses wherein image recording information item comprises a scan protocol (“selecting a scan type”, Paragraphs 0023, 0033; “specify on a CT workstation that the scan to be performed is a routine helical scan to image the subjects spine”, Paragraph 0023; “A scan protocol module of the system control is connected to receive data entered by the user on the user interface and the at least one dynamic scan subject parameter and is programmed to prescribe a scan protocol to optimize contrast enhancement”, Paragraph 0039) or a sequence of a plurality of scan protocols to be executed by said scanner in said image data acquisition (“acquisition control configured to coordinate commencement of the given scan in accordance with the scan protocol”, Paragraph 0039), each scan protocol comprising control commands for operating said scanner in said image data acquisition (See Fig. 4, which displays a scan information of a protocol in a scan section 68 of the interface, wherein the scan section 68 includes scan type, start and end location, number of images to acquire, interval thickness, radiation power in kV, etc. which all read on control commands for operating said scanner in said image data acquisition).  

Regarding claim 10, the modifications of Molezzi, Assmann, Eusemann, and Kalafut disclose all the features of claim 1 above.
Molezzi discloses wherein said patient information item contains information selected from the group consisting of a weight of the patient (“Static scan subject parameters are entered into start page 90, including a scan subjects gender 96, age 98, weight 100, and height 104”, Paragraph 0033), at least one laboratory value of the patient, a creatinine value of the patient, and a contrast medium intolerance of the patient.

Regarding claim 11, the modifications of Molezzi, Assmann, Eusemann, and Kalafut disclose all the features of claim 1 above.
Molezzi discloses displaying (“displayed on a scanner or a workstation associated with a scanner”, Paragraph 0034) at least a part of the patient information item (“Start Page for a user interface”, See Fig. 3, that includes a field for patient weight, See Ref. 100) that is relevant for administration of the contrast medium (“static and dynamic patient-specific parameters are combined with injection parameters and scan parameters to coordinate the timing of the injection and the commencement of the scan into a particular protocol”, Paragraph 0036; wherein the patient weight is a static patient-specific parameter)
However, Molezzi does not disclose explicitly displaying at least a part of the patient information item simultaneously at said display screen with the contrast medium administration information item at said point in time
Kalafut teaches displaying at least a part of the patient information item simultaneously at said display screen with the contrast medium administration information item at said point in time (See graphical user interface in lower portion of Fig. 33D, that displays a “Patient Weight” simultaneously with “Concentration” of the contrast agent and “Volume to Load” of the contrast agent; “A corresponding graphical user interface for setting forth the adjusted diagnostic protocol is illustrated in the lower portion of FIG.33D”, Paragraph 0199).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as describe by Molezzi, Assmann, Eusemann, and Kalafut, wherein the method includes displaying at least a part of the patient information item simultaneously at said display screen with the contrast medium administration information item at said point in time, as further taught by Kalafut, in order to be able to review the protocol parameters (Kalafut, Paragraph 0199).

Regarding claim 12, Molezzi discloses an image recording apparatus (“diagnostic imaging system 10”, Paragraph 0020) comprising:
an image data acquisition scanner (“diagnostic imaging system 10 includes scanner hardware 12, Paragraph 0020”; “scanner hardware”, Fig. 1, Ref. 12; scanner can be for example a CT, Paragraph 0023); and 
a control computer (“system control”, Fig. 1, Ref. 14 of “workstation associated with a scanner”, Paragraph 0034, or “computer”, Paragraph 0041) configured to: 
operate the data acquisition scanner (“System control 14 therefore includes a scanner control module 24 which operates to provide scanner hardware 12 with scan details, such as scan locations, Scan durations, X-ray intensities, RF pulse sequences, ultrasound intensities, and the like. System control 14 also contains a data acquisition module 22 to receive scan data resulting from a scan”, Paragraph 0020) so as to execute an upcoming image data acquisition sequence (determining individualized and improved contrast enhanced imaging protocols, Paragraph 0038) during which at least one contrast medium is to be administered (“System control 14 may also control a contrast delivery device 18”, Paragraph 0021; “administer contrast agent”, Fig. 2, Ref, 50; “the system prescribes to an operator a scan and injection protocol to follow…once the protocols have been confirmed, the operator can administer the contrast agent at block 50 (manually or automatically)”, Paragraph 0029) to a patient (“contrast agent administered to the scan subject”, Paragraph 0036);
receive an image recording information item describing said image data acquisition (“the scan information displayed in scan section 68 may be auto-populated upon selection of a scan type 62”, Paragraph 0035; “A scan protocol module of the system control is connected to receive data entered by the user on the user interface and the at least one dynamic scan subject parameter and is programmed to prescribe a scan protocol to optimize contrast enhancement”, Paragraph 0039; wherein the data entered by the user include scan information from the user selected scan type at block 32, See Paragraph 0023), and to receive at least one patient information item describing a property of the patient (“entry of static data for a new scan subject.  This data may include such parameters as subject age, gender, weight, height, and the like”, Paragraph 0023; A scan protocol module of the system control is connected to receive data entered by the user on the user interface and the at least one dynamic scan subject parameter and is programmed to prescribe a scan protocol to optimize contrast enhancement”, Paragraph 0039; received data enter by the user would include the entered static data);
receive a contrast medium information item, the contrast medium information item describing one or more properties of at least one contrast medium (“contrast injection-related parameters may also be entered at block 38. Such parameters may include the type, concentration, and volume of the contrast agent to be used, the type, concentration, and volume of the timing or tracking bolus to be used, the administration route (oral, intravenous), the administration method (automatic or manual), the needle type and gauge, and the presence or absence of an extravasation patch”, Paragraph 0025); and
displaying said administration information item (Pop-up window, Fig. 5; showing “a number of details relating to the contrast injection” including “the number of phases of contrast injection 112, the type of contrast agent 114 for each phase, the desired average rate of flow 116 for each contrast agent, the volume 118 to be used for each phase, the duration 120 of each phase, the saline ratio 122 of each administration, and the length of an injection delay 124”, Paragraph 0037) at a display screen in communication with said control computer (“displayed on a scanner or a workstation associated with a scanner”, Paragraph 0034; it is inherent that in the displaying, there is a display screen in communication with the control computer).
However, Molezzi does not explicitly disclose the contrast medium information item includes describing availability of contrast media for said image data acquisition sequence.
Assmann teaches wherein the contrast medium information item includes describing availability of contrast media for said image data acquisition sequence (generated contrast media K suggestion list generated in step 55, Paragraph 0059, that lists contrast agents that are selectable by the user, Paragraph 0060, which reads on the list being a list of contrast agents available (which is supported by the language of claim 2: “available injection preparation”); the list of contrast agents are also checked to see if the contrast agents are usable in the modality assigned, Paragraph 0054, wherein the modality can be image-generating medical modality such as CT, PET, MR, SPECT, etc., Paragraph 0012).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Molezzi’s invention, wherein the contrast medium information item includes describing availability of contrast media for said image data acquisition sequence, as taught by Assmann, in order to provide a fail-safe method for determining a contrast medium K that is suitable both for the investigation that is to be carried out and for the individual patient (Assmann, Paragraph 0060).  
However, the modifications of Molezzi and Assmann do not disclose the control computer is configured to determine a set of suitable contrast media from the available contrast media for the image data acquisition sequence based on the image recording information item; for each of the contrast media of the set of suitable contrast media, determine a respective contrast medium quantity based on the at least one patient information item; and determine, based on the image recording information item, the at least one patient information item, and the contrast medium information item, a contrast medium administration information item comprising: a contrast medium to be administered to the patient from the set of suitable contrast media, and the respective contrast medium quantity for the contrast medium to be administered to the patient.
Eusemann teaches a control computer (processing unit 12, See Fig. 1; Paragraph 0012), configured to determine a set of suitable contrast media based on the image recording information item (the system contains a look-up table mapping and mutually associating diagnostic tasks, Fig. 3, Ref. 303, with contrast agent types, Fig. 3, Ref. 305, and specific contrast agent names, Fig. 3, Ref. 307, also see Paragraph 0014; wherein the diagnostic tasks are imaging protocols, or imaging recording information items; the processing unit 12 associates the contrast agent type with an imaging procedure, Paragraph 0011, which reads on a set/type of suitable contrast media based on the image recording information, i.e. the imaging procedure).  Eusemann further teaches for each of the contrast media of the set of suitable contrast media, determining a respective contrast medium quantity (Paragraphs 0011, 0013, 0016 specifically, the controlling unit 12 automatically identifying and providing substantially minimum contrast agent quantity for administration) based on the at least one patient information item (processor 15 of control unit 12 uses information such as patient information in automatically selecting a substantially minimum contrast agent quantity, Paragraph 0016) and in said control computer, determining, based on the image recording information item, and said the at least one patient information item, and the contrast medium information item, a contrast medium administration information item comprising: a contrast medium to be administered to the patient from the set of suitable contrast media (Paragraph 0021, specifically providing contrast agents parameters including a specific contrast agent (Fig. 3, Ref. 307), and the respective contrast medium quantity for the contrast medium to be administered to the patient (identified substantially minimum contrast agent quantity”, Paragraph 0017).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Molezzi and Assmann, wherein the control computer is configured to determine a set of suitable contrast media from the available contrast media for the image data acquisition sequence based on the image recording information item; for each of the contrast media of the set of suitable contrast media, determine a respective contrast medium quantity based on the at least one patient information item; and determine, based on the image recording information item, the at least one patient information item, and the contrast medium information item, a contrast medium administration information item comprising: a contrast medium to be administered to the patient from the set of suitable contrast media, and the respective contrast medium quantity for the contrast medium to be administered to the patient, as taught by Eusemann, in order to provide a process for automatically and adaptively determining contrast agent parameters for use in administering contrast agent to a patient (Eusemann, Paragraph 0010), based on the imaging procedure being performed (Eusemann, Paragraph 0014) and patient parameters (Eusemann, Paragraph 0016).
However, the modifications of Molezzi, Assmann, and Eusemann do not disclose displaying said administration information item at a display screen, at said point in time.
Kalafut  teaches displaying said administration information item at a display screen, at said point in time (See graphical user interface in lower portion of Fig. 33D, that displays a “Volume to Load” of the contrast agent; “A corresponding graphical user interface for setting forth the adjusted diagnostic protocol is illustrated in the lower portion of FIG.33D”, Paragraph 0199, which corresponds to the second Smart flow User interface block, and corresponds to a point in time that is right before the diagnostic injection block, which is circled in Fig. 33G, which is right before the diagnostic scan block, See. Fig. 33G and Paragraph 0199; this is similar to the instant specification: “The most suitable point in time can occur, for example, directly before the execution of a scan protocol that requires the use of a contrast medium or that achieves better results using a contrast medium”, Page 8 of Specification).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as described by Molezzi, Assmann, and Eusemann, wherein the method includes displaying said administration information item at a display screen, at said point in time, as taught by Kalafut, in order to be able to review the protocol parameters (Kalafut, Paragraph 0199).

Regarding claim 13, Molezzi discloses a non-transitory, computer-readable data storage medium encoded with programming instructions (“computer readable storage medium which has a set of instructions stored thereon”, Paragraph 0041), said storage medium being loaded into a control computer of an image recording apparatus (“the instructions, when executed by a computer”, Paragraph 0041; “system control”, Fig. 1, Ref. 14 of “workstation associated with a scanner”, Paragraph 0034, or “computer”, Paragraph 0041), comprising a data acquisition scanner (“diagnostic imaging system 10 includes scanner hardware 12, Paragraph 0020”; “scanner hardware”, Fig. 1, Ref. 12; scanner can be for example a CT, Paragraph 0023), said programming instructions causing said control computer to (“The instructions, when executed by a computer, cause the computer to”, Paragraph 0041):
operate the data acquisition scanner (“System control 14 therefore includes a scanner control module 24 which operates to provide scanner hardware 12 with scan details, such as scan locations, Scan durations, X-ray intensities, RF pulse sequences, ultrasound intensities, and the like. System control 14 also contains a data acquisition module 22 to receive scan data resulting from a scan”, Paragraph 0020) so as to execute an upcoming image data acquisition sequence (determining individualized and improved contrast enhanced imaging protocols, Paragraph 0038) during which at least one contrast medium is to be administered (“System control 14 may also control a contrast delivery device 18”, Paragraph 0021; “administer contrast agent”, Fig. 2, Ref, 50; “the system prescribes to an operator a scan and injection protocol to follow…once the protocols have been confirmed, the operator can administer the contrast agent at block 50 (manually or automatically)”, Paragraph 0029) to a patient (“contrast agent administered to the scan subject”, Paragraph 0036);
receive an image recording information item describing said image data acquisition (“the scan information displayed in scan section 68 may be auto-populated upon selection of a scan type 62”, Paragraph 0035; “A scan protocol module of the system control is connected to receive data entered by the user on the user interface and the at least one dynamic scan subject parameter and is programmed to prescribe a scan protocol to optimize contrast enhancement”, Paragraph 0039; wherein the data entered by the user include scan information from the user selected scan type at block 32, See Paragraph 0023), and to receive at least one patient information item describing a property of the patient (“entry of static data for a new scan subject.  This data may include such parameters as subject age, gender, weight, height, and the like”, Paragraph 0023; A scan protocol module of the system control is connected to receive data entered by the user on the user interface and the at least one dynamic scan subject parameter and is programmed to prescribe a scan protocol to optimize contrast enhancement”, Paragraph 0039; received data enter by the user would include the entered static data);
receive a contrast medium information item, the contrast medium information item describing one or more properties of at least one contrast medium (“contrast injection-related parameters may also be entered at block 38. Such parameters may include the type, concentration, and volume of the contrast agent to be used, the type, concentration, and volume of the timing or tracking bolus to be used, the administration route (oral, intravenous), the administration method (automatic or manual), the needle type and gauge, and the presence or absence of an extravasation patch”, Paragraph 0025); and
displaying said administration information item (Pop-up window, Fig. 5; showing “a number of details relating to the contrast injection” including “the number of phases of contrast injection 112, the type of contrast agent 114 for each phase, the desired average rate of flow 116 for each contrast agent, the volume 118 to be used for each phase, the duration 120 of each phase, the saline ratio 122 of each administration, and the length of an injection delay 124”, Paragraph 0037) at a display screen in communication with said control computer (“displayed on a scanner or a workstation associated with a scanner”, Paragraph 0034; it is inherent that in the displaying, there is a display screen in communication with the control computer).
However, Molezzi does not explicitly disclose the contrast medium information item includes describing availability of contrast media for said image data acquisition sequence.
Assmann teaches wherein the contrast medium information item includes describing availability of contrast media for said image data acquisition sequence (generated contrast media K suggestion list generated in step 55, Paragraph 0059, that lists contrast agents that are selectable by the user, Paragraph 0060, which reads on the list being a list of contrast agents available (which is supported by the language of claim 2: “available injection preparation”); the list of contrast agents are also checked to see if the contrast agents are usable in the modality assigned, Paragraph 0054, wherein the modality can be image-generating medical modality such as CT, PET, MR, SPECT, etc., Paragraph 0012).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Molezzi’s invention, wherein the contrast medium information item includes describing availability of contrast media for said image data acquisition sequence, as taught by Assmann, in order to provide a fail-safe method for determining a contrast medium K that is suitable both for the investigation that is to be carried out and for the individual patient (Assmann, Paragraph 0060).  
However, the modifications of Molezzi and Assmann do not disclose said programming instructions causing said control computer to: determine a set of suitable contrast media from the available contrast media for the image data acquisition sequence based on the image recording information item; for each of the contrast media of the set of suitable contrast media, determine a respective contrast medium quantity based on the at least one patient information item; and determine, based on the image recording information item, the at least one patient information item, and the contrast medium information item, a contrast medium administration information item comprising: a contrast medium to be administered to the patient from the set of suitable contrast media, and the respective contrast medium quantity for the contrast medium to be administered to the patient.
Eusemann teaches a control computer (processing unit 12, See Fig. 1; Paragraph 0012), with programming instructions (computer programs (machine readable instructions), Paragraph 0011) configured to determine a set of suitable contrast media based on the image recording information item (the system contains a look-up table mapping and mutually associating diagnostic tasks, Fig. 3, Ref. 303, with contrast agent types, Fig. 3, Ref. 305, and specific contrast agent names, Fig. 3, Ref. 307, also see Paragraph 0014; wherein the diagnostic tasks are imaging protocols, or imaging recording information items; the processing unit 12 associates the contrast agent type with an imaging procedure, Paragraph 0011, which reads on a set/type of suitable contrast media based on the image recording information, i.e. the imaging procedure).  Eusemann further teaches for each of the contrast media of the set of suitable contrast media, determining a respective contrast medium quantity (Paragraphs 0011, 0013, 0016 specifically, the controlling unit 12 automatically identifying and providing substantially minimum contrast agent quantity for administration) based on the at least one patient information item (processor 15 of control unit 12 uses information such as patient information in automatically selecting a substantially minimum contrast agent quantity, Paragraph 0016) and in said control computer, determining, based on the image recording information item, and said the at least one patient information item, and the contrast medium information item, a contrast medium administration information item comprising: a contrast medium to be administered to the patient from the set of suitable contrast media (Paragraph 0021, specifically providing contrast agents parameters including a specific contrast agent (Fig. 3, Ref. 307), and the respective contrast medium quantity for the contrast medium to be administered to the patient (identified substantially minimum contrast agent quantity”, Paragraph 0017).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Molezzi and Assmann, wherein the control computer is configured to determine a set of suitable contrast media from the available contrast media for the image data acquisition sequence based on the image recording information item; for each of the contrast media of the set of suitable contrast media, determine a respective contrast medium quantity based on the at least one patient information item; and determine, based on the image recording information item, the at least one patient information item, and the contrast medium information item, a contrast medium administration information item comprising: a contrast medium to be administered to the patient from the set of suitable contrast media, and the respective contrast medium quantity for the contrast medium to be administered to the patient, as taught by Eusemann, in order to provide a process for automatically and adaptively determining contrast agent parameters for use in administering contrast agent to a patient (Eusemann, Paragraph 0010), based on the imaging procedure being performed (Eusemann, Paragraph 0014) and patient parameters (Eusemann, Paragraph 0016).
However, the modifications of Molezzi, Assmann, and Eusemann do not disclose displaying said administration information item at a display screen, at said point in time.
Kalafut  teaches displaying said administration information item at a display screen, at said point in time (See graphical user interface in lower portion of Fig. 33D, that displays a “Volume to Load” of the contrast agent; “A corresponding graphical user interface for setting forth the adjusted diagnostic protocol is illustrated in the lower portion of FIG.33D”, Paragraph 0199, which corresponds to the second Smart flow User interface block, and corresponds to a point in time that is right before the diagnostic injection block, which is circled in Fig. 33G, which is right before the diagnostic scan block, See. Fig. 33G and Paragraph 0199; this is similar to the instant specification: “The most suitable point in time can occur, for example, directly before the execution of a scan protocol that requires the use of a contrast medium or that achieves better results using a contrast medium”, Page 8 of Specification).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as described by Molezzi, Assmann, and Eusemann, wherein the method includes displaying said administration information item at a display screen, at said point in time, as taught by Kalafut, in order to be able to review the protocol parameters (Kalafut, Paragraph 0199).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molezzi as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0100572 to Kalafut et al. “Kalafut ‘572”.

Regarding claims 5 and 6, the modifications of Molezzi, Assmann, Eusemann, and Kalafut disclose all the features of claim 1 above.
Kalafut further teaches a memory (“memory 230”, Paragraph 0110) accessible by said control computer (“Controller 200 can also include a processor 220 (for example, a digital microprocessor as known in the art) in operative connection with a memory 230”, Paragraph 0110).
However, Kalafut does not explicitly disclose storing said contrast medium administration information item, together with image data acquired by execution of said image data acquisition, as common storage data, wherein the common storage data is in the DICOM format.
Kalafut ‘572 teaches storing said contrast medium administration information item, together with image data acquired by execution of said image data acquisition, as common storage data, wherein the common storage data is in the DICOM format (“create an electronic study report based on the raw data generated during the procedure”, Paragraph 0061; “A contrast-dose report and secondary image capture, both in DICOM format, are created, transmitted, and stored in PACS by software associated with the scanner/injector”, Paragraph 0093; the created DICOM document could be stored in PACS, database 20, or a separate database, Paragraph 0094; the contrast dose report would read on a contrast medium administration information item, and the secondary image capture would read on image data acquired by execution of said imaged data acquisition, where both are stored in a DICOM, in an electronic study report).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Molezzi, Assmann, Eusemann, and Kalafut, where in a memory accessible by a control computer, as further taught by Kalafut, the method includes storing said contrast medium administration information item together with image data acquired by execution of said image data acquisition, as common storage data, wherein the common storage data is in the DICOM format, as taught Kalafut ‘572, in order to store the data or electronic study report so that it complies with one or more industry standard formats that is common in medical imaging (Kalafut ‘572, Paragraph 0061), and allows other users to easily query the stored data (Kalafut ‘572, Paragraph 0094).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	However, the examiner will address any arguments that may be pertinent.
	Applicant argues on page 8 and 9 of Arguments that prior art to Assmann does not disclose a contrast medium information item that describes the availability of contrast media and properties of at least one contrast medium as well a subsequent determination of a set of suitable contrast media from these available contrast media, where the subset is determined based on the image recording information item.  
	The examiner notes that Assmann was used for the U.S.C. 103 rejection for claim 2 in the previously filed office action (10/04/2021) to teach only that the contrast medium information item describe an availability of contrast media, and not for the quantity of contrast media to use, and for the determination step of the method.  As disclosed in the U.S.C. 103 rejection above for the amended claim 1, Assmann teaches a list of selectable contrast agents, and wherein the list are “available injection preparations, which would read on the contrast medium information item describing an availability of contrast media. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MT/Examiner, Art Unit 3793           
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793